MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                    Jan 05 2021, 8:33 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Victoria Bailey Casanova                                Curtis T. Hill, Jr.
Casanova Legal Services, LLC                            Attorney General of Indiana
Indianapolis, Indiana
                                                        Tyler G. Banks
                                                        Supervising Deputy
                                                        Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Austin A. McCarty,                                      January 5, 2021
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1231
        v.                                              Appeal from the Steuben Circuit
                                                        Court
State of Indiana,                                       The Honorable Allen N. Wheat,
Appellee-Plaintiff,                                     Judge
                                                        Trial Court Cause Nos.
                                                        76C01-1809-F6-743
                                                        76C01-1908-F6-618
                                                        76C01-1909-F6-704
                                                        76C01-1912-F6-912



Robb, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021                 Page 1 of 10
                                Case Summary and Issue
[1]   Austin McCarty pleaded guilty to various offenses in four separate cases. One

      of the plea agreements did not contain a restitution award. Despite the absence

      of such a provision, the trial court ordered McCarty to pay restitution as part of

      his sentence in that particular case. McCarty now appeals and raises the

      following issue for our review: whether the trial court abused its discretion in

      ordering McCarty to pay restitution where his plea agreement was silent on the

      issue. Concluding the trial court abused its discretion, we reverse and remand.



                            Facts and Procedural History
[2]   On September 23, 2018, McCarty stole a vehicle from Boyd’s Auto Recycling

      and Towing. The next day, the State charged McCarty with theft, a Level 6

      felony, and driving while suspended with a prior, a Class A misdemeanor, in

      Cause No. 76C01-1809-F6-743 (“Cause No. 743”). Bail was set in the amount

      of $3,000; McCarty was subsequently released on bond. Based on the damage

      to the stolen vehicle, Boyd’s reported to victim assistance that its monetary loss

      for the vehicle was $1,800. See Appellant’s Appendix, Volume II at 132-33.


[3]   On August 19, 2019, in Cause No. 76C01-1908-F6-618 (“Cause No. 618”),

      McCarty was charged with auto theft, a Level 6 felony, and resisting law

      enforcement, a Class A misdemeanor. On September 17, in Cause No. 76C01-

      1909-F6-704 (“Cause No. 704”), McCarty was charged with auto theft, a Level

      6 felony, and two counts of theft, Class A misdemeanors. On December 10, in


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021   Page 2 of 10
      Cause No. 76C01-1912-F6-912 (“Cause No. 912”), McCarty was charged with

      auto theft, a Level 6 felony, and resisting law enforcement and driving while

      suspended, both Class A misdemeanors. Due to the new charges, the State

      filed a motion to revoke bond in Cause No. 743. Following a hearing on

      December 16, the trial court issued an order revoking McCarty’s bond.


[4]   In February 2020, McCarty entered into a plea agreement in each case. The

      written plea agreements in Cause Nos. 618, 704, and 912 all contained a

      provision that the State would recommend as part of McCarty’s sentence that

      he pay “[r]estitution, if any, in an amount to be provided by victim assistance.”

      Appellant’s App., Vol. II at 139-141. McCarty’s plea agreement in Cause No.

      743 did not contain such a provision. In Cause No. 743, McCarty agreed to

      plead guilty to theft, a Level 6 felony, and the State agreed to recommend a one

      dollar fine, plus Court costs; “[a] term of imprisonment of 1 ½ years executed

      jail time; . . . no term of probation; cap on executed time;” and a $100 public

      defender fee. Id. at 67. McCarty also waived his right to appeal his conviction

      and sentence. See id. A guilty plea hearing on all four cases was held on

      February 10 at which the trial court went through the terms of the plea

      agreements. In reviewing the terms of the agreement in Cause No. 743, the

      trial court did not mention restitution as a term of the agreement. See




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021   Page 3 of 10
      Transcript, Volume 2 at 76-77.1 The trial court took the pleas under

      advisement.


[5]   A pre-sentence investigation report was prepared, which contained documents

      indicating that Boyd’s reported $1,800 in damages as a result of McCarty’s

      offense. See Appellant’s App., Vol. II at 132-33. A sentencing hearing was held

      on May 29. McCarty did not object to the pre-sentence report. The trial court

      accepted the terms of the plea agreements and entered judgment of conviction

      accordingly. During sentencing arguments, the parties briefly discussed

      restitution:


              [Defense]:        . . . Your Honor, there were some restitution
                                documents provided. [W]e did look at those we
                                have no objection to those amounts. We would just
                                request the court under all the circumstances find
                                that Mr. McCarty is indigent.


              [State]:          And, Your Honor, I thank [defense counsel] for
                                mentioning that restitution. I had already given
                                those to the reporter. We have four (4) cases, of
                                course, but there’s only two (2) cases that we’ve
                                received any restitution on. [S]pecifically for this
                                case, it is one of them. I just want to make sure that
                                there’s no objection. That amount in [Cause No.]
                                743 was $1,8000.00 to Boyd’s Auto Recycling and
                                Towing.




      1
        Restitution was discussed in Cause Nos. 618 and 704, which was to be determined at the time of
      sentencing. Id. at 77-78.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021                Page 4 of 10
              [Defense]:       And the other one was to Baker’s Acres. . . .
                               $363.65.


      Tr., Vol. 2 at 93-94. The trial court then sentenced McCarty in Cause No. 743

      to 365 days in the Department of Correction with credit for sixty-six days. At

      the conclusion of the trial court’s sentencing pronouncement, it stated, “Oh

      restitution, did I get the correct number in this case? Was it $1,800.00?” Id. at

      97. Defense counsel and the State both answered in the affirmative. The trial

      court then accepted the guilty pleas in the other cases and sentenced McCarty

      accordingly.


[6]   The trial court later issued respective written sentencing orders. Notably, in

      Cause No. 743, the trial court ordered McCarty to (among other things) pay

      “[$]1,800 [r]estitution payable as set forth on attached Exhibit A.” Appealed

      Order [in Cause No. 743] at 2. McCarty now appeals.



                                Discussion and Decision
                                     I. Standard of Review
[7]   The purpose of a restitution order is to impress upon the criminal defendant the

      magnitude of the loss he has caused and to defray costs to the victims caused by

      the offense. Henderson v. State, 848 N.E.2d 341, 346 (Ind. Ct. App. 2006). An

      order of restitution is a matter within the trial court’s discretion and will only be

      reversed upon a showing of an abuse of discretion. Bell v. State, 59 N.E.3d 959,

      962 (Ind. 2016). An abuse of discretion will be found where the trial court’s


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021   Page 5 of 10
      decision is clearly against the logic and effects of the facts and circumstances

      before it, Guzman v. State, 985 N.E.2d 1125, 1129 (Ind. Ct. App. 2013), or if it

      misinterpreted or misapplied the law, Gonzalez v. State, 3 N.E.3d 27, 30 (Ind. Ct.

      App. 2014).


                                         II. Restitution Order                     2




[8]   As a threshold matter, the State contends that because McCarty failed to object

      to the restitution award and agreed to pay the restitution he now challenges on

      appeal, “any error . . . was invited and cannot be the basis for reversal.” Brief

      of Appellee at 9. We conclude that McCarty has not waived his ability to

      challenge the restitution order.


[9]   Our supreme court has stated that an “order of restitution is as much a part of a

      criminal sentence as a fine or other penalty.” Bell, 59 N.E.3d at 962 (citation

      omitted). Our appellate courts review many sentencing error claims without

      requiring that the claim first be raised to the trial court. Id.


               Although there have been cases in which appeals on restitution
               were waived due to the failure to make an objection at trial, the
               vast weight of the recent case law in this state indicates that
               appellate courts will review a trial court’s restitution order even




      2
        McCarty contends that, despite the waiver of appeal provision in his plea agreement, his appeal is properly
      before this court. See Appellant’s Brief at 12-13. The State does not dispute this. It is well-established that a
      defendant may waive his right to appeal a sentence pursuant to a plea agreement and such waivers are valid
      and enforceable. Archer v. State, 81 N.E.3d 212, 216 (Ind. 2017). Because restitution was not a term of
      McCarty’s plea agreement, however, he may appeal the restitution order. See id. (holding that, although the
      defendant was required to pay restitution as part of her plea agreement, the amount of the restitution was not
      a term of the agreement, and therefore, the defendant could appeal the amount of her restitution).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021                      Page 6 of 10
               when the defendant did not object based on the rationale that a
               restitution order is part of the sentence, and it is the duty of the
               appellate courts to bring illegal sentences into compliance.


       Id. (internal quotation omitted); see also Smith v. State, 44 N.E.3d 82, 86 (Ind. Ct.

       App. 2015), (“[A] number of cases have emphasized this court’s preference for

       reviewing a trial court’s restitution order even absent an objection by the

       defendant, unless a defendant has affirmatively agreed to the imposition of

       restitution.”), trans. denied.


[10]   Here, at sentencing, McCarty stated he had no objection to the amount of

       restitution provided in the pre-sentence report documents in Cause No. 743.

       Contrary to the State’s assertion, our review of the record reveals that McCarty

       did not agree to pay the restitution. We therefore address the merits of

       McCarty’s argument that the trial court abused its discretion by ordering him to

       pay restitution in Cause No. 743 where his plea agreement was silent on the

       issue. We conclude the trial court abused its discretion.


[11]   Plea agreements are contracts. Archer v. State, 81 N.E.3d 212, 215 (Ind. 2017).

       Once the trial court accepts a plea agreement, the agreement and its terms are

       binding upon the trial court, the State, and the defendant. Id. at 215-16; see also

       Ind. Code § 35-35-3-3(e). “Strict adherence to the agreement is essential. Once

       an agreement is accepted, the trial court is precluded from imposing any

       sentence other than that required by the plea agreement. . . . The trial court may

       not change the terms of the agreement.” Sinn v. State, 693 N.E.2d 78, 80 (Ind.

       Ct. App. 1998) (citations and internal quotation omitted).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021   Page 7 of 10
[12]   When a defendant enters into an “open” plea agreement, in which sentencing is

       left entirely to the trial court’s discretion, the trial court is free to enter an award

       of restitution as part of the defendant’s sentence. Morris v. State, 2 N.E.3d 7, 8

       (Ind. Ct. App. 2013) (opinion on reh’g); Gil v. State, 988 N.E.2d 1231, 1235

       (Ind. Ct. App. 2013); Huddleston v. State, 764 N.E.2d 655, 657 (Ind. Ct. App.

       2002). However, when a defendant enters into a plea agreement containing a

       recommended or fixed sentence, the trial court cannot impose restitution that

       was not provided for in the plea agreement. Gil, 988 N.E.2d at 1235.


[13]   In this case, McCarty’s plea agreement contained a recommended or fixed

       sentence of “[a] term of imprisonment of 1 ½ years executed jail time; . . . no

       term of probation; cap on executed time[.]”3 Appellant’s App., Vol. II at 67. It

       did not include an award of restitution. The trial court was bound by the terms

       of the plea agreement, Archer, 81 N.E.3d at 216, and it did not have the

       authority to order a restitution award not provided by the plea agreement.

       Therefore, the trial court abused its discretion by ordering McCarty to pay

       $1,800 in restitution as part of his sentence in Cause No. 743. See Sinn, 693

       N.E.2d at 80 (holding that the trial court abused its discretion by ordering the




       3
           A sentence for a Level 6 felony can be up to two and one-half years. Ind. Code § 35-50-2-7(b).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021                      Page 8 of 10
       defendant to pay restitution when the plea agreement did not contain a

       provision allowing the imposition of restitution).4



                                                  Conclusion
[14]   The trial court abused its discretion by entering the restitution order in Cause

       No. 743. Therefore, we reverse the portion of McCarty’s sentence requiring the

       payment of restitution and remand with instructions to vacate the restitution

       order.


[15]   Reversed and remanded.


       Bailey, J., concurs.


       Tavitas, J., dissents with opinion.




       4
        We note that three of McCarty’s four plea agreements contained restitution provisions. It is clear that the
       State knows how to pursue restitution and therefore, we “emphasize that plea agreements ideally should be
       more artfully drafted in cases such as this if the State wishes to seek restitution.” Morris, 2 N.E.3d at 9.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021                   Page 9 of 10
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Austin A. McCarty,                                      Court of Appeals Case No.
                                                               20A-CR-1231
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Tavitas, Judge, dissent.


[16]   I respectfully dissent from the majority’s reversal of the restitution award here.

       McCarty challenges the trial court’s award of restitution in Cause No. 743

       because his plea agreement in that cause was silent on restitution. McCarty,

       however, did not raise this issue with the trial court. In fact, McCarty twice

       failed to object to the proposed restitution under that cause when it was

       discussed at the sentencing hearing. Under these circumstances, I agree with

       the State that McCarty waived his objection to the award of restitution in Cause

       No. 743. Appellee’s Br. p. 9; see, e.g., Durden v. State, 99 N.E.3d 645, 651 (Ind.

       2018) (holding that, “[w]hen the failure to object accompanies the party's

       affirmative requests of the court, ‘it becomes a question of invited error’”)

       (quoting Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014)). Accordingly, I

       respectfully dissent.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1231 | January 5, 2021     Page 10 of 10